Title: From Thomas Jefferson to James Madison, 11 September 1801
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Sep. 11. 1801.
I have no letter from you by the mail, whence I conclude I may possibly recieve something by private conveyance. a letter from miss Paine to Virginia Randolph saying nothing of your health makes me hope it is reestablished. I inclose you a letter from Genl. Saml. Smith with Barney’s letter to him. it contains matters worthy of some attention. I do not believe that Murray would endeavor to defeat the treaty. on the contrary I believe he would be anxious to get it through. however the more I reflect on it the more I am satisfied it’s non- ratification is unimportant, and will give us all the benefits of peace & commercial relations without the embarrasments of a treaty.—you will recieve by this post my letter to the Bey of Tunis, & one to Rob. R. Livingston on Neutral rights; both open, & to be forwarded. I have recieved no letter by this post from mr Gallatin which augurs ill of the situation of his family, as he has had occasion to write me weekly on a great variety of matter. Accept assurances of my constant & affectionate esteem & great respect.
Th: Jefferson
